Case 1:17-cv-13184-TLL-PTM ECF No. 10 filed 05/27/20                  PageID.3300       Page 1 of 29



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION


 VIKTOR SHAHOLLI,

        Petitioner,                                    Case No. 17-13184
 v.                                                    Honorable Thomas L. Ludington
                                                       United States District Judge
 JODI DEANGELO-KIPP,

       Respondent.
 _________________________________/

  OPINION AND ORDER DENYING PETITION FOR A WRIT OF HABEAS CORPUS,
    DENYING CERTIFICATE OF APPEALABILITY, AND DENYING LEAVE TO
               PROCEED IN FORMA PAUPERIS ON APPEAL

        Petitioner, Viktor Shaholli, incarcerated at the Handlon Correctional Facility in Ionia,

 Michigan, has filed an application for a writ of habeas corpus pursuant to 28 U.S.C. § 2254,

 through counsel, Martin J. Beres. Petitioner was convicted following a jury trial in the Macomb

 County Circuit Court of first-degree premeditated murder, Mich. Comp Laws § 750.316(1)(a), and

 possession of a firearm in the commission of a felony, Mich. Comp Laws § 750.227b. Petitioner

 was sentenced to life in prison without parole on the murder conviction and two years in prison on

 the firearms conviction. Petitioner contends that the trial judge erred in finding him competent to

 stand trial, that his re-trial following a mistrial violated the Double Jeopardy Clause, that the

 prosecutor committed misconduct, that the judge violated the Americans With Disabilities Act by

 failing to appoint a guardian ad litem to help Petitioner communicate with his attorney, and that

 he was denied the right to present a defense. Respondent filed an answer to the petition, asserting

 that the claims lack merit. Petitioner’s claims do lack merit and the petition will be denied.
Case 1:17-cv-13184-TLL-PTM ECF No. 10 filed 05/27/20                PageID.3301       Page 2 of 29



                                                 I.

        The relevant facts relied upon by the Michigan Court of Appeals, “which are presumed

 correct on habeas review” pursuant to 28 U.S.C. § 2254(e)(1), are as follows. See Wagner v. Smith,

 581 F.3d 410, 413 (6th Cir. 2009):

        The facts of this case are not in dispute. On November 20, 2012, defendant shot
        and killed his daughter-in-law’s brother, Dashamir Matjani (Dashamir). At trial,
        defense counsel argued that there was no motive for defendant to kill Dashamir,
        whom he had helped immigrate to the United States from Albania. Defense counsel
        argued that the apparent lack of motive was proof of defendant’s mental illness. In
        contrast, the prosecution argued that defendant’s motive in killing Dashamir was to
        punish his daughter-in-law, Emira Shaholli (Emira).

        Defendant had two sons, Arjan Shaholli (Arjan) and Bledar Shaholli (Bledar).
        Arjan was married to Emira. Defendant, Arjan’s family, and Bledar’s family all
        lived together in a large house on Hoffman Street in St. Clair Shores. Defendant
        had a masonry company where Arjan and Bledar worked, along with other extended
        family members, including Dashamir. As the head of the family, defendant
        controlled each family member’s money. When the economy went into crisis and
        the housing market crashed, the home on Hoffman went into foreclosure. Defendant
        helped Arjan buy a house on Recreation Street and helped Bledar buy a house on
        Masonic.

        On the day of the murder, the family was days away from eviction from the
        Hoffman home. Many members of the family were at the Recreation address,
        working on the home so that Arjan, Emira and their two young sons could move in.
        Emira testified that defendant had been watching the boys and had left them at a
        family member’s house. Emira retrieved the boys and brought them to the
        Recreation address. Defendant wanted to know why Emira had picked up the
        children and expressed his opinion that the children should not be there. Emira
        relented and returned to the Hoffman home with the boys. Defendant also went to
        the Hoffman home where he grabbed a shotgun. He returned to the Recreation
        house where he shot Dashamir. No one saw defendant shoot Dashamir and the gun
        found outside the home did not contain useable fingerprints. Nevertheless, defense
        counsel did not deny that defendant shot and killed Dashamir.

        After finding out that Dashamir had been shot, but before finding out that he was
        dead, Emira called defendant. She asked him what he had done. Defendant admitted
        that he had shot Dashamir. Emira testified: “he said he did it so my family would
        never talk to me for the rest of my life and hate me for the rest of my life.” She
        called police and told them that she knew who had shot her brother. Defendant was
        prepared to turn himself into police. He called his cousin, Basri Sulolli, and
        admitted to shooting “Ellie’s brother” because “he swore on us.”

                                                -2-
Case 1:17-cv-13184-TLL-PTM ECF No. 10 filed 05/27/20                 PageID.3302       Page 3 of 29



      Defendant’s mental health—or lack thereof—was the focus at trial. There was no
      dispute that defendant had suffered from migraine headaches for many years.
      Defendant’s sons noticed a change in defendant after their mother died in
      November 2010. Defendant lost enjoyment in working. While everyone agreed that
      defendant seemed depressed, they did not necessarily agree on the extent of
      defendant’s depression. Bledar testified that defendant would sit in a chair and
      simply stare at the fireplace. Defendant also made comments to family members
      about how his wife would come and visit him in the night. Bledar noticed that
      defendant would “talk nonsense.” Defendant’s hygiene also went downhill. Arjan
      testified that defendant was depressed but that he was able to carry on daily
      activities like eating, dressing and driving. Emira acknowledged that defendant was
      sad, but he did not appear depressed to her because he was engaged in his usual
      activities. Defendant had been taking care of the children for the weeks before the
      murder and Emira had no concerns about defendant’s mental health; she described
      him as a good grandfather to his grandchildren.

      Dr. Gerald Shiener diagnosed defendant with severe depression, as well as vascular
      dementia, which impacted mood, judgment, impulse control, and the ability to
      appreciate the consequences of actions. Shiener opined that “the combination of
      dementia and depression impaired Mr. Shaholli’s ability to appreciate the
      consequences of his actions, plan out complex activities, and control impulses that
      he had.” Additionally, Shiener concluded that defendant’s “impairments were not
      consistent with the ability to appreciate right from wrong ... his impairments were
      not consistent with the ability to refrain from acting in the way that he did.” Shiener
      did not believe that defendant was feigning his mental illness. Shiener believed the
      crime was without motive and “motiveless actions are more consistent with legal
      insanity and mental illness than obvious motives.”

      In contrast, Dr. Donna Rinnas, the director of evaluation services at the Center for
      Forensic Psychiatry, saw no evidence that defendant suffered from depression or
      dementia. Defendant’s test scores were so low that it appeared defendant gave the
      wrong answers on purpose. It was Rinna’s opinion that defendant “did not meet the
      criteria to be considered legally insane.” She was critical of Shiener’s failure to
      consider the police reports when determining whether defendant was legally insane
      at the time of the shooting. Rinnas considered the police reports and noted that
      defendant’s behavior that day, including driving, retrieving a firearm, returning to
      the Recreation home, and going to the police station where he admitted that he shot
      someone displayed purposeful and goal-driven activities as opposed to some
      random and confused act.

      Like Rinnas, Dr. Eric Neal opined that defendant was malingering. Neal was a
      psychiatrist and the unit leader of a long-term unit at the Center for Forensic
      Psychiatry. Neal had the opportunity to observe defendant for three months while
      defendant was at the Center for Forensic Psychiatry. Neal also periodically met
      with defendant individually. Neal, who was Shiener’s former student, disagreed
      with Shiener’s findings. Neal noted that defendant’s CT scan did not show any

                                               -3-
Case 1:17-cv-13184-TLL-PTM ECF No. 10 filed 05/27/20                 PageID.3303       Page 4 of 29



        abnormalities of the brain and the MRI was inconclusive. Vascular dementia was
        particularized and required certain findings to diagnose. Neal did not believe
        defendant had vascular dementia, primarily because there was an absence of stroke.

 People v. Shaholli, No. 325399, 2016 WL 3429826, at *1–2 (Mich. Ct. App. June 21, 2016).

        Petitioner’s conviction was affirmed. Id., lv. den. 500 Mich. 980, 893 N.W.2d 343 (2017).

        Petitioner seeks a writ of habeas corpus on the following grounds:

        I.     The trial court abused its discretion in finding Mr. Shaholli competent to
               stand trial while he was mentally ill to the extent that he did not understand
               the nature and object of the charges against him, and was unable to
               communicate with or assist counsel in the preparation of his defense.

        II.    The trial court’s finding that the prosecutorial misconduct resulting in a
               mistrial was unintentional was clearly erroneous and the subsequent retrial
               resulted in a violation of Mr. Shaholli’s federal right against double
               jeopardy as guaranteed by U.S. Const. Am V.

        III.   Mr. Shaholli’s convictions of first-degree premeditated murder and felony
               firearm were the product of prosecutorial misconduct where the
               prosecution’s opening statement and actions at his second trial denigrated
               the defendant and defense, conflated and misstated legal concepts that
               confused and misled the jury, and intentionally made improper, highly
               inflammatory and prejudicial remarks to the jury while interjecting
               extraneous factors into the trial. The trial court should have granted a
               mistrial.

        IV.    The trial court erred in refusing to grant Mr. Shaholli’s motion for
               accommodation under the American with Disabilities Act (ADA).

        V.     The trial court abused its discretion in refusing to appoint a LGAL to assist
               Mr. Shaholli in the criminal proceedings, forcing conflicted trial counsel to
               act as advocate and guardian of his client, two mutually exclusive roles that
               adversely affected counsel’s ability to properly represent Mr. Shaholli’s
               interests and provide constitutionally effective counsel, and was contrary to
               Michigan Rules of Professional Conduct 1.14 and ABA standards.

        VI.    The trial court erred where it refused to admit evidence of the orders of the
               Macomb County Probate Court finding that Mr. Shaholli was mentally ill
               and could not independently conduct normal daily activities or financial
               matters, which were relevant and admissible and implicated his right to
               present a defense.




                                                -4-
Case 1:17-cv-13184-TLL-PTM ECF No. 10 filed 05/27/20                   PageID.3304       Page 5 of 29



                                                  II.

        28 U.S.C. § 2254(d), as amended by The Antiterrorism and Effective Death Penalty Act

 of 1996 (AEDPA), imposes the following standard of review for habeas cases:

        An application for a writ of habeas corpus on behalf of a person in custody pursuant
        to the judgment of a State court shall not be granted with respect to any claim that
        was adjudicated on the merits in State court proceedings unless the adjudication of
        the claim–

                (1) resulted in a decision that was contrary to, or involved an unreasonable
                    application of, clearly established Federal law, as determined by the
                    Supreme Court of the United States; or

                (2) resulted in a decision that was based on an unreasonable determination
                    of the facts in light of the evidence presented in the State court
                    proceeding.

        A decision of a state court is “contrary to” clearly established federal law if the state court

 arrives at a conclusion opposite to that reached by the Supreme Court on a question of law or if

 the state court decides a case differently than the Supreme Court has on a set of materially

 indistinguishable facts. Williams v. Taylor, 529 U.S. 362, 405–06 (2000). An “unreasonable

 application” occurs when “a state-court decision unreasonably applies the law of [the Supreme

 Court] to the facts of a prisoner’s case.” Id. at 409. A federal habeas court may not “issue the writ

 simply because that court concludes in its independent judgment that the relevant state-court

 decision applied clearly established federal law erroneously or incorrectly.” Id. at 410–11. “A state

 court’s determination that a claim lacks merit precludes federal habeas relief so long as ‘fairminded

 jurists could disagree’ on the correctness of the state court’s decision.” Harrington v. Richter, 562

 U.S. 86, 101 (2011) (citing Yarborough v. Alvarado, 541 U.S. 652, 664 (2004)). To obtain habeas

 relief in federal court, a state prisoner is required to show that the state court’s rejection of his

 claim “was so lacking in justification that there was an error well understood and comprehended

 in existing law beyond any possibility for fairminded disagreement.” Id. at 103. A habeas petitioner

                                                 -5-
Case 1:17-cv-13184-TLL-PTM ECF No. 10 filed 05/27/20                    PageID.3305        Page 6 of 29



 should be denied relief as long as it is within the “realm of possibility” that fairminded jurists could

 find the state court decision to be reasonable. See Woods v. Etherton, 136 S. Ct. 1149, 1152 (2016).

                                                   III.

                                                   A.

         Petitioner first alleges that the trial court judge erred in finding him competent to stand

 trial, where he presented evidence that he suffered from a mental illness that prevented him from

 being able to understand the proceedings or assist his defense counsel. In his related fourth claim,

 Petitioner argues that his mental incompetence required the trial court to provide him with

 accommodations under the Americans with Disabilities Act (“ADA”), 42 USC 1201 et seq. In his

 fifth claim, Petitioner argues that the trial court erred in failing to appoint Petitioner a guardian ad

 litem (L–GAL) to assist him in communicating with his defense attorney. As the claims are related,

 they will be analyzed together.

         A defendant may not be put to trial unless he has a “sufficient present ability to consult

 with his lawyer with a reasonable degree of rational understanding [ ] and a rational as well as [a]

 factual understanding of the proceedings against him.” Cooper v. Oklahoma, 517 U.S. 348, 354

 (1996); Dusky v. United States, 362 U.S. 402, 402 (1960).

         Evidence of a defendant’s irrational behavior, his demeanor at trial or at another court

 proceeding, and any prior medical opinions on competence to stand trial are all relevant in

 determining whether further inquiry by a trial court on a defendant’s mental state is required.

 Drope v. Missouri, 420 U.S. 162, 180 (1975). However, even one of these factors standing alone,

 may in some circumstances, be sufficient to trigger a further inquiry into a defendant’s mental

 fitness to stand trial. Id. However, there are “no fixed or immutable signs which invariably indicate

 the need for further inquiry to determine fitness to proceed.” Id.



                                                   -6-
Case 1:17-cv-13184-TLL-PTM ECF No. 10 filed 05/27/20                     PageID.3306        Page 7 of 29



           The Michigan Court of Appeals rejected Petitioner’s claim in a very lengthy analysis:

           At the competency hearing, Ancuta Matei testified that she was a medical doctor
           and board certified in adult and geriatric psychiatry. She was an assistant professor
           at Wayne State University and also conducted daily psychiatric evaluations. Matei
           evaluated defendant on March 28, 2014, interviewing him through an interpreter.
           Matei was “struck by [defendant’s] inability to really give coherent logical
           information whether through interpreter or not. I was able to make some eye
           contact at times, but he was not able to give me ... logical, coherent information
           about any of the events leading to him being in this particular situation and being
           evaluated by me.” Defendant did not give inappropriate answers, but they were
           short and “nonelaborate.” He had a “very sad affect, very perplexed affect when
           it came to confronting him with the allegations. And vacant ... not really present,
           very indifferent at times.” Defendant was unable to perform simple cognitive
           screening tests.

           Family members had informed Matei that defendant had lost his wife to pancreatic
           cancer approximately three years before the evaluation. It was at that time that he
           began to display unusual behavior. Defendant stopped taking care of himself and
           began relying on family members for daily living. He lost interest in activities and
           his behavior became erratic. Matei believed that defendant had depression in the
           context of bereavement. He complained more of migraine headaches and chronic
           pain could aggravate depression. Matei testified that, if severe enough, a major
           depressive order combined with a pain disorder and cognitive disorder could affect
           competency. The fact that the crime was committed near the anniversary of his
           wife’s death was significant in the context of major depressive disorder.

           As part of the medical analysis, Matei reviewed an MRI report prepared by Dr.
           Aronov from February 5, 2013.1 There was a very small hemorrhagic lesion, or
           bleeding on the brain, in the right posterior temporal lobe. Matei believed such a
           finding was consistent with vascular dementia and was a physical symptom of
           impairment. Absent other symptoms and her personal observation of defendant, it
           would not necessarily be significant. But Matei’s clinical findings from her
           interview, combined with the MRI suggested that defendant was impaired. Because
           of his cognitive impairments, Matei concluded that defendant “was not really able
           to organize his thoughts in a logical way. He was not really able to plan ... So that
           tells me that he is not able to make informed decisions at any point, even for simple
           decisions.” Defendant also had “a highly suggestive vascular lesion of a cavernous
           angioma,” which can cause memory problems and seizures, as well as
           “periventricular and deep cerebral white matter bilaterally,” which were significant
           of ischemia (problems with blood flow); there was a “very high probability” that
           defendant had suffered mini strokes based on the migraine headaches.




 1
     She did not actually review the MRI itself. (Footnote original).
                                                    -7-
Case 1:17-cv-13184-TLL-PTM ECF No. 10 filed 05/27/20              PageID.3307       Page 8 of 29



      Matei diagnosed defendant with significant impairment in functioning. He had a
      cognitive disorder consistent with symptoms of vascular dementia and had severe
      major depressive disorder. Matei explained that a cognitive impairment impacted
      memory, rational thought, organizing, planning and sequencing. Matei explained
      that vascular dementia included a disturbance in memory and executive function.
      An individual with the disease would have difficulty remembering things and
      performing daily activities. Matei did not believe that defendant was “malingering,”
      meaning intentionally producing his symptoms “with a secondary gain.”
      Ultimately, Matei opined that defendant was unable to understand the nature and
      the object of the proceedings and was incapable of assisting defense counsel.

      Clinical neuropsychologist Firoza Van Horn visited defendant at the Macomb
      County Jail on October 11, 2013 and April 8, 2014 for a total of three hours.
      Defendant was “distant,” “detached,” “in his own world,” and could not give Van
      Horn his background history or a version of what happened on the day of the
      murder. Van Horn did not even bother to administer tests. Defendant was
      delusional; he talked about his wife and how she visited him in jail. Van Horn did
      not believe that defendant was malingering. Like Matei, Van Horn believed that the
      abnormalities shown on the MRI confirmed her impressions that defendant may
      suffer from vascular dementia. Defendant had severe depression with a brain
      impairment. Van Horn did not believe that defendant had an understanding of the
      nature and object of the proceedings against him and was incapable of assisting
      counsel in his defense.

      Dr. Gerald Shiener also testified for defendant. Shiener was Chief of Psychiatry at
      Sinai Grace Hospital and taught at Wayne State’s Medical School and some law
      schools. Shiener interviewed defendant three times with the help of translators—in
      March 2012, April 2013, and March 2014. Shiener diagnosed defendant with “acute
      psychiatric illnesses, cognitive disorder vascular-type dementia,” as well as major
      depression. Shiener found no evidence of malingering in defendant. Given
      defendant’s statements that he saw his dead wife at night, Shiener believed
      defendant was “out of touch with reality.” Shiener reviewed Aronov’s report and
      also looked at the MRI himself. He believed that defendant’s brain was small for a
      man his age, which was significant because it coincided with problems in memory,
      concentration, attention and behavior. Defendant also had some “vascular issue.”
      There were objective indications on defendant’s x-ray that coincided with Shiener’s
      clinical observations. Shiener believed defendant was unable to understand the
      nature or object of the proceedings against him and was unable to assist in his
      defense.

      Ronald Jamieson testified that he was a deputy at the Macomb County Jail and had
      the opportunity to observe defendant since August 2013. Jamieson considered
      defendant to be a “role model” inmate. Jamieson saw defendant communicate with
      other inmates. Defendant did not appear confused or unable to handle daily
      activities. Jamieson also observed defendant playing chess and checkers.



                                              -8-
Case 1:17-cv-13184-TLL-PTM ECF No. 10 filed 05/27/20                 PageID.3308       Page 9 of 29



      Adriatik Jeminaj testified that he was a corrections deputy at the Macomb County
      Jail and also spoke Albanian. Defendant was a model inmate with the exception of
      a statement defendant made on July 21, 2012 regarding wanting to twist the head
      of a mental health professional who had him transferred to jail.

      Thomas Brewer testified that he was a forensic examiner at the Center for Forensic
      Psychiatry. He had a master’s degree in social work and a Ph.D. in clinical
      psychology. Brewer met with defendant on October 7, 2013. Defendant appeared
      unkempt and disheveled. At times defendant’s comments were on point and at other
      times he was entirely off the mark. Normally, Brewer would not expect to see such
      a variation (6/20/14 Competency Hearing, p 58.) Brewer testified: “And then at one
      point when I, after I’d gotten to the point where I realized that he was not going to
      cooperate, and I told him that I was going to have to tell Your Honor what my
      opinion was about his cooperation. He just, he terminated the interview and said
      [‘]screw this[’] and he stopped the interview.” Brewer was unable to perform any
      tests but concluded that defendant did not appear to be suffering from dementia.
      Based on his own observations as well as reviewing other reports, Brewer believed
      defendant was “feigning” or “grossly exaggerating” his symptoms.

      Dr. Eric Neal testified that he was board certified in general and forensic psychiatry.
      He was a staff psychiatrist at the Center for Forensic Psychiatry. Defendant was
      under Neal’s supervision from March 14, 2013 to June 25, 2013 “[a]nd so in three
      and a half months that I had him it was very important to observe his capacities and
      did his capacities match up with his presentation.” While defendant’s scores on
      some tests were so low that it indicated he needed a lockdown nursing unit, Neal
      noted that defendant “provided observational evidence that suggested he was
      oriented to his circumstances, he had planning capacity, he had sequential memory,
      he also had the ability to start and stop complex events and that he also could self
      advocate on a regular basis for himself.” As an example, Neal pointed to the fact
      that defendant came out of his room, obtained a remote control for the television,
      watched a soccer match, and then returned the remote control. Defendant, whom
      Neal had no doubt suffered from migraine headaches, advocated on his own behalf
      regarding the amount of medicine he was due. Defendant also loved playing chess
      and although his family indicated that he had stopped playing, defendant would
      advise his fellow inmates on their moves.

      The CT scan was important to Neal because it was administered with and without
      contrast and there were no abnormalities; the MRI did not include a contrast. For
      vascular dementia, there would need to be physical findings, cognitive findings,
      and known evidence of stroke. There were no physical findings of vascular
      dementia by the emergency room physician, internal medicine physician, or
      neurologist. While Neal did not dispute the findings of the MRI, he took issue with
      how those findings were applied relative to defendant’s presentation. The MRI was
      also consistent with normal age-related changes and congenital anomalies. Neal
      opined that defendant was malingering. After observing defendant for three
      months, Neal questioned whether defendant even had depression.

                                               -9-
Case 1:17-cv-13184-TLL-PTM ECF No. 10 filed 05/27/20                  PageID.3309       Page 10 of 29




       Defendant called as rebuttal witnesses two of his fellow prisoners. Anthony
       Webster testified that he was in a cell adjacent to defendant for eight months. Each
       inmate in maximum security at the jail had two hours a day out of the cell. At no
       time did Webster see defendant play checkers, chess, or cards. Defendant would
       walk back and forth as a form of exercise, but kept mostly to himself. The only
       word Webster heard defendant say was “easy” when someone was yelling in
       another cell. Defendant would ask Webster for soccer scores.

       Stanley Duncan testified that he was in a cell adjacent to defendant. Defendant
       would say “hi” but did not appear to understand much English. Duncan never heard
       or observed defendant playing cards, dice, checkers or chess. They had coffee
       together every morning. Duncan, who did not know that defendant’s wife was dead,
       would tease defendant that he needed to call his wife or she was going to “cut you
       off.” Defendant would ask Duncan about his family. Sometimes defendant had
       trouble understanding English so Duncan would have to rephrase things or use hand
       gestures. Defendant loved soccer. There were occasions when defendant did not
       know what day it was or what was going on. Duncan once allowed defendant to use
       a razor blade to shave a portion of his face.

       At the close of testimony and arguments, the trial court concluded that defendant
       was competent to stand trial. This finding was not an abuse of discretion. Contrary
       to defendant’s contention, the trial court did not conclude that Shiener was
       “incapable” of reading the MRI and CT images. Instead, the trial court
       acknowledged that there were various interpretations of the images, but that the
       radiologist’s opinion was the most important: “And I think the most poignant
       explanation is, and I think the most poignant statement was made by Dr. Neal that
       it is the radiologist who needs to properly evaluate the findings made in the tests
       such as the MRIs and that they are better suited because they are better studied.”
       Additionally, the trial court was careful to state that it did not want to “diminish the
       testimony of the other doctors who had the opportunity to review the records, but I
       think significantly and substantially we need to look at which of the doctors had the
       opportunity to visit with the Defendant and observe the Defendant at more of a
       length of time than those that did not, such as Dr. Shiener, Dr. Matei ... I think Dr.
       O’Neal’s [sic] opinion is based on sound conclusions. I, as I indicated I’m not in a
       position to diminish the other doctors. I’m suggesting that the other doctors have
       formulated an opinion without the advantages of Dr. Neal.” Thus, there is no
       support for defendant’s claim that the trial court ignored his experts’ opinions.

       Defendant also argues that the trial court placed too much emphasis on the Center
       for Forensic Psychiatry’s staff observations of defendant while ignoring testimony
       from defendant’s fellow inmates. In fact, the trial court found that the inmates’
       testimony was further evidence that defendant was competent: “harmful indeed
       were the testimony of the inmates who on a daily basis are able to communicate
       with this Defendant.” Defendant chatted about sports with those inmates and shared
       daily coffee with one. The trial court’s finding was rooted in the evidence.

                                                -10-
Case 1:17-cv-13184-TLL-PTM ECF No. 10 filed 05/27/20                  PageID.3310       Page 11 of 29




        Finally, to the extent defendant argues that the trial court discounted trial counsel’s
        claim that his client could not properly communicate, we take notice that defense
        counsel, Tim Barkovic, had an extensive history of bombastic behavior in Macomb
        County and has since resigned from the practice of law as part of an agreement with
        the Attorney Discipline Board. The veracity of the counsel’s statements was for the
        trial court to determine.

        It is clear that the trial court’s findings were “based in fact,” and within the range
        of “reasonable and principled outcomes.” Defendant asks this Court to substitute
        its judgment for the trial court, which it will not do.

 People v. Shaholli, 2016 WL 3429826, at *3–7.

        “A state-court determination of competence is a factual finding, to which deference must

 be paid.” Franklin v. Bradshaw, 695 F.3d 439, 447 (6th Cir. 2012) (citing Thompson v. Keohane,

 516 U.S. 99, 108–11 (1995)). Moreover, regardless of whether a federal habeas court would reach

 a different conclusion regarding a habeas petitioner’s competence to stand trial were it reviewing

 the case de novo, the “findings of the state court must be upheld unless there is clear and convincing

 evidence to the contrary.” Id. This “deference must be paid even to state-court factual findings

 made on appeal.” Id.

        In the present case, the trial judge found Petitioner competent to stand trial after conducting

 a lengthy competency hearing and listening to testimony from expert and lay witnesses presented

 both by the prosecutor and the defense. The judge chose to credit the testimony of the prosecutor’s

 experts as well as those inmates whose testimony suggested that Petitioner was mentally

 competent. The Michigan Court of Appeals upheld those factual findings.

        AEDPA’s requirement that a federal court on habeas review should defer to a state court’s

 factual determination concerning a defendant’s competency to stand trial “undermines”

 Petitioner’s claim. Cowans v. Bagley, 639 F.3d 241, 247 (6th Cir. 2011). ‘“There are, of course,

 no fixed or immutable signs’ of incompetence, the standard is a high one, and the relevant factors—



                                                 -11-
Case 1:17-cv-13184-TLL-PTM ECF No. 10 filed 05/27/20                  PageID.3311       Page 12 of 29



 ‘evidence of a defendant’s irrational behavior, his demeanor at trial, and any prior medical opinion

 on competence’— ‘are difficult to evaluate.’” Id. (quoting Drope v. Missouri, 420 U.S. 162, 180

 (1975)). Thus, “[t]hese open-ended standards and the high threshold for establishing incompetence

 give state courts wide latitude in a habeas case.” Id. Moreover, mental illness is not the same as

 mental incompetence. Id. at 247–48; see also United States v. Miller, 531 F.3d 340, 350 (6th Cir.

 2008) (“the bar for incompetency is high”).

         The trial court record supports the Michigan Court of Appeals’ findings, which upheld the

 trial court’s competency determination. Petitioner failed to rebut that presumed-correct finding by

 clear and convincing evidence. To the extent that Petitioner challenges the trial judge’s credibility

 determination, this Court notes that the trial judge who presided over a criminal defendant’s

 competency hearing and trial “will often prove best able to make more fine-tuned mental capacity

 decisions, tailored to the individualized circumstances of a particular defendant.” Indiana v.

 Edwards, 554 U.S. 164, 177 (2008). Although there was conflicting expert testimony about

 Petitioner’s competence to stand trial, there was substantial evidence upon which the state court

 trial judge could base her finding that Petitioner was competent to stand trial. Accordingly,

 Petitioner is not entitled to relief on his claim. See Stanley v. Lazaroff, 82 F. App’x 407, 416 (6th

 Cir. 2003). Petitioner’s arguments, at most, speak to the probative value of the prosecution expert

 witnesses’ opinion, and “amount to a contention that the trial court weighed [these experts’]

 opinion[s] too heavily. It is well-settled, however, that a reviewing court does not second-guess

 the fact finder’s weighing of the evidence.” Id. at 417. Thus, Petitioner’s “arguments do not satisfy

 AEDPA’s standard by identifying clear and convincing evidence that the state court unreasonably

 determined that he was competent to stand trial.” Id. at 417-18. Petitioner is not entitled to relief

 on his first claim.



                                                 -12-
Case 1:17-cv-13184-TLL-PTM ECF No. 10 filed 05/27/20                  PageID.3312       Page 13 of 29



        Petitioner in his related fourth and fifth claims alleges his mental disability required that

 the trial judge provide him with accommodations under the Americans with Disabilities Act

 (ADA) and that the judge erred in failing to appoint Petitioner a guardian ad litem (L–GAL) to

 assist him in communicating with his defense attorney.

        The Michigan Court of Appeals rejected Petitioner’s claims as follows:

        Defendant’s argument that the trial court should have appointed an L–GAL fails
        because (1) defense counsel failed to show that defendant was, in fact, disabled;
        and, (2) even if defendant was disabled, the law did not compel that an L–GAL be
        appointed, especially where defendant had competent legal counsel and had been
        appointed a guardian in the probate court.

        ******************************************************************

        As the trial court repeatedly found, defendant was competent to stand trial and was
        malingering. While defendant claims that the inquiry of whether defendant was
        competent to stand trial is different from an inquiry as to whether defendant had a
        mental disability, the fact remains that defendant used the same symptoms to cover
        competence, mental illness and insanity. Not having a disability, defendant was not
        entitled to accommodations under the ADA.

        Additionally, as defendant concedes, there is no case law to support his position
        that a defendant, who already has competent counsel and a guardian from a prior
        probate matter, must also have an L–GAL.

 People v. Shaholli, 2016 WL 3429826, at *13-14.

        Petitioner’s claim concerning the alleged violation of his rights under the Americans with

 Disabilities Act (ADA) is “inappropriate for a habeas corpus case.” Lowe v. Bear, 2019 WL

 1756283, at *3 (E.D. Okla. Apr. 19, 2019). Petitioner’s claim that the trial court violated his rights

 under the ADA is non-cognizable on habeas review. Id.; see also Meyers v. Hedgpeth, 2014 WL

 1995466, at *4 (N.D. Cal. May 15, 2014) (“The ADA is not a federal constitutional provision or

 guarantee.”); Watkins v. Idaho Bd. of Pardons & Parole, 2008 WL 544843, at *1 (D. Idaho Feb.

 26, 2008).




                                                 -13-
Case 1:17-cv-13184-TLL-PTM ECF No. 10 filed 05/27/20                    PageID.3313       Page 14 of 29



         The Michigan Court of Appeals reasonably concluded that Petitioner was not entitled to

 any special accommodations under the ADA because he failed to establish that he was mentally

 incompetent at trial. The trial judge did not err in refusing to appoint Petitioner a guardian ad litem,

 in light of the fact that he was found mentally competent to stand trial. See e.g. Himchak v. Dye,

 684 F. App’x 249, 252 (3d Cir. 2017) (district court did not abuse its discretion in declining to

 appoint guardian to protect arrestee’s interests under guardian ad litem rule, in action against state

 officials, prosecuting and defense attorneys, judges, and police sergeant challenging two state court

 criminal actions against him, a protection from abuse order obtained by his wife, and an action to

 quiet title related to the tax sale of his property; although arrestee had been found incompetent to

 stand trial by state court, state court subsequently found competency restored and resumed criminal

 proceedings).

         Moreover, the United States Supreme Court has yet to determine whether a defendant with

 a mental disability is entitled to have a guardian ad litem assist him at trial when that defendant is

 represented by counsel. Given the lack of case authority by the Supreme Court addressing the

 question of whether a criminal defendant with a mental disability is entitled to a guardian ad litem

 to facilitate communication between the defendant and his counsel, the Michigan Court of

 Appeals’ rejection of Petitioner’s claim was not an unreasonable application of clearly established

 federal law. See Wright v. Van Patten, 552 U.S. 120, 126 (2008). Petitioner is not entitled to relief

 on his fifth claim.

                                                   B.

         Petitioner in his second claim argues that his Fifth Amendment right against being placed

 in double jeopardy was violated when the judge permitted the prosecutor to re-try Petitioner after

 the judge declared a mistrial at Petitioner’s first trial. Petitioner contends that the judge should



                                                  -14-
Case 1:17-cv-13184-TLL-PTM ECF No. 10 filed 05/27/20                PageID.3314         Page 15 of 29



 have dismissed the case with prejudice because the prosecutor intentionally provoked defense

 counsel into requesting a mistrial during the prosecutor’s opening statement

        The Michigan Court of Appeals rejected Petitioner’s claim. The following excerpts are

 from the prosecutor’s opening statement:

                Now, you heard in the beginning and some in voir dire that there
                was reference to different proofs and evidence and motive and
                things like that. First and foremost, motive is not an element. The
                People do not need to prove motive. In fact, many times there is no
                motive for murder. Self-defense isn’t a motive for murder. Self-
                defense is justification. There is no murder for murder. But, in this
                case, ultimately it boils [down] to pride and power. It boils down to
                control. It boils down to Viktor Shaholli, of Albanian nationality,
                and his family. And it boils down, ultimately, to the death of an
                innocent bystander, Dashamir Matjani.

        ***

                The defendant and his family at one point had a plan. They lived in
                St. Clair Shores and they lived in a beautiful, huge home. And it was
                being built for this one purpose, so that multiple families could
                create—I don’t want to say a compound—but a community
                together. And the patriarch of that family was Viktor.

    ***

                The compound, the communal environment was falling apart. Pride
                and power had its place ...

    ***

                Now, the big question you will hear is why? Why did he do it?
                Frankly, the answer to that doesn’t matter. I did it is what matters.
                And she’ll tell you the motive. She asked him why. He said so the
                rest of the family will hate you. And you heard the term ‘crazy’
                being thrown around. That seemed like a crazy rationale. But that’s
                layperson crazy. That’s not you and I. There is no rational,
                reasonable basis for doing something like that. But that is not legal
                insanity. Jihad is crazy to me. But that’s not legal insanity.

                Defense counsel moved for a mistrial, arguing that the prosecutor had
        inserted ethnic generalizations into the trial. Defense counsel was also concerned
        with the fact that the prosecutor had asked one juror if she had an opinion about

                                                -15-
Case 1:17-cv-13184-TLL-PTM ECF No. 10 filed 05/27/20                 PageID.3315          Page 16 of 29



       Albanians and the juror responded that they were vindictive troublemakers who
       were prone to violence. Defense counsel complained that the prosecutor had
       intimated that defendant’s Albanian heritage compelled defendant to kill the victim
       as some sort of honor killing or because of disrespect.

               The trial court determined that the prosecutor was trying to ascertain bias
       during voir dire when he interjected the fact that defendant was Albanian. But the
       trial court was persuaded that other comments were inappropriate.

              THE COURT: Yeah, I do not find the word ‘compound’
              objectionable. I do not find the word ‘patriarch’ objectionable. All
              that means is that he is the head of the family, as you are the patriarch
              of your family, as your father is deceased. And I don’t know the
              situation of the prosecutor. So I don’t find those two terms
              objectionable. The only objectionable thing I heard at—during that
              opening statement was that “it all boils down to the Albanian
              nationality.” It was right at the very beginning.

    ***

              THE COURT: And you couple that with the voir dire question to
              the juror who responded to your question are you going to be biased,
              and she says yes, because she perceives Albanians to be whatever
              she said. And not good, whatever she said wasn’t good. So—

              MR. FOX [the prosecutor]: Right. But the voir dire question was—

              THE COURT: You, by making the statement that Viktor’s Albanian
              put him and his nationality on trial.

       Ultimately, the trial court ruled as follows:

              THE COURT: I feel, based on things that I heard, that we’re putting
              the ethnicity of the Albanians on trial. They live in compound,
              which is a rude, crude word, although it’s not—it can be interpreted
              that way, but you could have used they lived together as an extended
              family. When you start putting all the words together, you’re
              creating an environment, which I agree with Mr. Barkovic [defense
              counsel], that’s hostile, that’s associated with the Albanian culture.

              MR. FOX: And, Judge, as you just indicated when you first started
              to address this, the word ‘compound’ was used twice in that half
              hour or so. Every other time, multiple times, I said a communal
              environment.




                                                -16-
Case 1:17-cv-13184-TLL-PTM ECF No. 10 filed 05/27/20                   PageID.3316         Page 17 of 29



                THE COURT: But every time we hear ‘compound’ on the news, it’s
                never good, ever is it good to hear ‘compound’ on the news and it’s
                associated with good stuff. Never.

                MR. FOX: Judge, I apologize for how it is used on the news—

                THE COURT: I am going to grant the mistrial, but I’m not going to
                find that it was deliberately done. I don’t believe that this prosecutor
                had any deliberate intention, which means we are going to re-pick a
                jury. And I am ready to do that this afternoon.

                The objective facts and circumstances in this case support the trial
        court’s finding that the prosecutor’s conduct was unintentional and not
        meant to goad defendant into moving for a mistrial. It is evident that it was
        not the prosecutor’s intention to poison the jury against defendant, although
        he did use some unfortunate language. Additionally, the prosecutor strongly
        opposed defendant’s motion for mistrial. We are not left with the definite
        and firm conviction that a mistake was made.

 People v. Shaholli, 2016 WL 3429826, at *8–9.

        Where a criminal defendant moves for a mistrial, the Double Jeopardy Clause does not bar

 a retrial. See Oregon v. Kennedy, 456 U.S. 667, 673–74 (1982). However, where the prosecutor’s

 conduct that gave rise to the defendant’s motion for a mistrial was intended by the prosecutor “to

 provoke the defendant into moving for a mistrial,” the defendant “may invoke the bar of double

 jeopardy in a second effort to try him.” Id. at 679. The standard for determining whether the

 prosecutor’s actions were intended to goad or provoke a mistrial “is exacting.” Phillips v. Court of

 Common Pleas, Hamilton Cty., Ohio, 668 F.3d 804, 811 (6th Cir. 2012) (quoting Martinez v.

 Caldwell, 644 F.3d 238, 243 (5th Cir. 2011)). “Prosecutorial conduct that might be viewed as

 harassment or overreaching, even if sufficient to justify a mistrial on defendant’s motion, . . . does

 not bar retrial absent intent on the part of the prosecutor to subvert the protections afforded by the

 Double Jeopardy Clause.” Id. (quoting Kennedy, 456 U.S. at 675–76). The relevant question is the

 prosecutor’s intent. “Intent generally is inferred from objective facts and circumstances.” Id. The

 fact that a prosecutor may have made bigoted comments, while misconduct, does not in and of

                                                 -17-
Case 1:17-cv-13184-TLL-PTM ECF No. 10 filed 05/27/20                 PageID.3317       Page 18 of 29



 itself show an intent to goad a mistrial. See United States v. Neufeld, 1998 WL 320985, *2–4, (6th

 Cir. June 4, 1998) (prosecutor’s references to the defendants’ homosexual relationship, while

 inappropriate and grounds for a mistrial, did not demonstrate an intent to provoke a mistrial, so as

 to bar re-trial under the Double Jeopardy Clause).

        In the present case, the Michigan Court of Appeals concluded that Petitioner was not

 goaded into requesting a mistrial. The trial judge herself, in granting the mistrial, found that the

 prosecutor’s comments, while inappropriate, were not deliberate. A deferential standard of review

 applies to the Michigan Court of Appeals’ rejection of Petitioner’s double jeopardy claim. See

 Aceval v. MacLaren, 578 F. App’x 480, 482–83 (6th Cir. 2014), as amended (Sept. 15, 2014).

        At worst, the prosecutor’s conduct here was overzealous. There is no Supreme Court

 caselaw “that would bar retrial on double jeopardy grounds when the prosecutorial misconduct in

 the first trial aimed only to secure a conviction.” Aceval v. MacLaren, 578 F. App’x at 483 (citing

 Smith v. Coleman, 521 F. App’x 444, 449 (6th Cir. 2013)).

        At best, Petitioner has shown that the question of whether the prosecutor intended to goad

 a mistrial, such that Petitioner’s retrial should have been barred by the Double Jeopardy Clause,

 presents a close question or a close call. This fact “militates against the conclusion” that the

 Michigan Court of Appeals’ application of the relevant United States Supreme Court precedent or

 its determination of the facts was objectively unreasonable. Davis v. Lafler, 658 F.3d 525, 535 (6th

 Cir. 2011) (quoting Lopez v. Wilson, 426 F.3d 339, 358 n.1 (6th Cir. 2005) (en banc) (Cole, J.,

 concurring) (internal quotation marks omitted). Petitioner has failed to meet the burden for habeas

 relief on Double Jeopardy grounds.




                                                -18-
Case 1:17-cv-13184-TLL-PTM ECF No. 10 filed 05/27/20                  PageID.3318       Page 19 of 29



                                                  C.

        In his third claim, Petitioner alleges he was denied a fair trial because of prosecutorial

 misconduct. “Claims of prosecutorial misconduct are reviewed deferentially on habeas review.”

 Millender v. Adams, 376 F.3d 520, 528 (6th Cir. 2004) (citing Bowling v. Parker, 344 F.3d 487,

 512 (6th Cir. 2003)). A prosecutor’s improper comments will be held to violate a criminal

 defendant’s constitutional rights only if they “‘so infected the trial with unfairness as to make the

 resulting conviction a denial of due process.’” Darden v. Wainwright, 477 U.S. 168, 181 (1986)

 (quoting Donnelly v. DeChristoforo, 416 U.S. 637, 643 (1974)). Prosecutorial misconduct will

 thus form the basis for habeas relief only if the conduct was so egregious as to render the entire

 trial fundamentally unfair based on the totality of the circumstances. Donnelly v. DeChristoforo,

 416 U.S. at 643–45. To obtain habeas relief on a prosecutorial misconduct claim, a habeas

 petitioner must show that the state court’s rejection of his prosecutorial misconduct claim “was so

 lacking in justification that there was an error well understood and comprehended in existing law

 beyond any possibility for fairminded disagreement.” Parker v. Matthews, 567 U.S. 37, 47 (2012)

 (quoting Harrington, 562 U.S. 86, 103 (2011)). A habeas petitioner must clear a “high bar” in

 order to prevail on such claims. Stewart v. Trierweiler, 867 F.3d 633, 638–39 (6th Cir. 2017).

        Petitioner initially claims that the prosecutor improperly referred to Petitioner’s mental

 competency in his opening statement, in violation of the judge’s order that the parties could not

 refer to Petitioner’s mental competency. Petitioner further claims that the prosecutor misstated the

 law by conflating the concept of mental competency with insanity. The Michigan Court of Appeals

 rejected the claim as follows:

        The prosecutor did not conflate the concepts of insanity and competence. In fact,
        the prosecutor indicated that these concepts, as well as the concept of mental illness,
        were different—“there’s a difference, that he was mentally ill, that he was
        incompetent or that he was legally insane.” In any event, the trial court thoroughly

                                                 -19-
Case 1:17-cv-13184-TLL-PTM ECF No. 10 filed 05/27/20                    PageID.3319       Page 20 of 29



        and accurately instructed the jury on the issue of insanity and further admonished
        “[t]he lawyers’ statements and arguments are not evidence. They are only meant to
        help you understand the evidence and each side’s legal theories.” Thus, to the extent
        that the prosecutor may have conflated the issues, such error was cured by the trial
        court’s jury instructions.

 People v. Shaholli, 2016 WL 3429826, at *10.

        Assuming that the prosecutor’s comments somehow mischaracterized the law regarding

 insanity, Petitioner would not be entitled to habeas relief in light of the fact that the judge gave the

 jurors the correct instruction on the defense of insanity as well as by instructing the jurors that the

 arguments and statements of the attorneys were not evidence. See e.g. Clarke v. Warren, 556 F.

 App’x 396, 405–06 (6th Cir. 2014).

        The Michigan Court of Appeals further concluded that the prosecutor’s mention of the

 competency issue did not violate the judge’s order:

        Prior to selecting a jury at the second trial, a lengthy discussion took place regarding
        whether defense counsel could present to the jury the fact that defendant had been
        “locked up” for a year. The prosecutor objected to such a characterization. The trial
        court permitted defense counsel to discuss defendant’s time at the Center for
        Forensic Psychiatry, with the caveat that the prosecutor would be able to “fill in the
        gaps” with reference to subsequent orders finding defendant competent. The trial
        court admonished the prosecutor that it could only tell the jury that defendant was
        found competent; the prosecutor was prohibited from further explaining that the
        trial court had previously determined that defendant was a malingerer. The
        prosecutor provided the jury with an appropriate explanation for defendant’s
        hospitalization and did not violate the trial court’s admonishment that evidence that
        its prior ruling finding defendant to be a malingerer would not be allowed.

        People v. Shaholli, 2016 WL 3429826, at *10.

        The prosecutor did not mention that Petitioner had been found to be a malingerer.

 Accordingly, the prosecutor did not violate the judge’s order or commit misconduct.

        Petitioner next contends that the prosecutor denigrated the defense and defense counsel

 with these remarks in his opening statement:




                                                  -20-
Case 1:17-cv-13184-TLL-PTM ECF No. 10 filed 05/27/20                   PageID.3320       Page 21 of 29



        Now as a side note the Judge is going to talk to you about the credibility of
        witnesses, motivation to testify. No one expects Dr. Shiener to do this out of the
        goodness of his heart. But make no mistake there’s compensation involved.

 ***

        But Dr. Shiener doesn’t rely on just the MRI and he doesn’t rely on these headaches.
        His biggest reliance is this, Defendant, tell me about yourself. I don’t know. What
        did you do? I don’t understand these things, I don’t know. Tell me about your
        family? I don’t know. What happened? Where are you? I don’t know. How am I
        supposed to know these things. Dr. Shiener takes Defendant at his word. Because
        he said I don’t know so many times, my gosh, he must be mentally impaired.

 ***

        It’s a farce, it’s a lie, it’s a fake. It is what everyone from the Forensic Center says
        and calls malingering. Defendant is not legally insane. He’s not even mentally ill.

 ***

        But like I said when it all comes down to the end, when you’re sitting in the back
        and say, oh, Dr. Shiener, well he’s older, more experienced. My gosh, Defense
        might even say, and you might have heard this, he was a professor and he taught
        Dr. Neal. Yeah, Dr. Neal I think had a couple hours of class (inaudible). Dr. Neal
        is one of the most respected forensic psychiatrists around. There’s a reason he’s the
        head of a division in the Forensic Center. Dr. Neal can teach the old dog some new
        tricks. And the trick is, tell the truth and don’t tell tricks at all. See Dr. Neal you
        can believe. I submit to you that he will be more credible. Dr. Rinnas I submit to
        you will be consistent and more credible. Dr. Shiener will tell the opposite. And
        you all might sit back there and (inaudible) at the time, oh my gosh, but Dr. One
        said this, Dr. Two said that; Dr. Two said that, Dr. Three said something else. What
        do you do? You know what you do, you remember November 20th, 2011. Because
        on November 20th, 2011, that’s the Defendant who killed Dashamir. That’s the
        man who grabbed a gun and executed his daughter in law’s brother so the rest of
        the family would hate her. That’s the man who was so aware of what he had done
        that he fled the scene, he dropped the gun, he drove home, he called for help to take
        him to the police station. Not to take him there, excuse me, he made it there all by
        himself. But when he got to there to have an interpreter so he could tell the police
        what he had done. Why? Because what he had done was wrong and he knew it.

        There is no defense in this case. He is not legally insane.

 People v. Shaholli, 2016 WL 3429826, at *11.




                                                 -21-
Case 1:17-cv-13184-TLL-PTM ECF No. 10 filed 05/27/20                 PageID.3321       Page 22 of 29



        The Sixth Circuit has held that “[a] prosecutor commenting that the defense is attempting

 to trick the jury is a permissible means of arguing so long as those comments are not overly

 excessive or do not impair the search for the truth.” Brown v. McKee, 231 F. App’x 469, 480 (6th

 Cir. 2007) (quoting United States v. August, 984 F.2d 705, 715 (6th Cir. 1992)). Thus, a

 prosecutor’s isolated comments during opening or closing argument that the defense was

 attempting to trick the jury is not an improper disparagement of defense counsel. Id. The Sixth

 Circuit has rejected similar remarks as those made by the prosecutor in this case both on direct

 appeal from convictions in federal court and on habeas review of state convictions. See Key v.

 Rapelje, 634 F. App’x 141, 149 (6th Cir. 2015) (prosecutor’s “smoke screen” or “octopus”

 argument was prosecutor’s characterization of defendant’s evidence that did not seriously affected

 jury’s deliberations, and thus was not prejudicial prosecutorial misconduct required to reverse

 conviction); United States v. Burroughs, 465 F. App’x 530, 535 (6th Cir. 2012) (prosecutor’s

 statement during closing argument, that defendant possessed both firearms and ammunition, and

 that “the rest of it” was “excuses and red herrings,” did not denigrate defense counsel, so as to

 support finding of prosecutorial misconduct; statement merely “highlighted most damning

 evidence” against defendant, evidence that he in fact handled firearms, and argued that all of

 defense’s explanations about why defendant handled them were irrelevant).

        Moreover, even if the prosecutor’s comments about Petitioner’s defense or his expert were

 improper, they were not flagrant enough to justify habeas relief. See Henley v. Cason, 154 F. App’x

 445, 447 (6th Cir. 2005); see also Farmer v. Hofbauer, 1 F. App’x 372, 378 (6th Cir. 2001)

 (prosecutor’s comments in his closing argument during first degree murder trial questioning

 credibility of defendant’s expert witnesses and urging jury not to adopt their conclusions regarding

 defendant’s alleged insanity did not deny petitioner due process, where statements were vague,



                                                -22-
Case 1:17-cv-13184-TLL-PTM ECF No. 10 filed 05/27/20                   PageID.3322       Page 23 of 29



 brief, and disjointed, and trial judge cautioned jury that the lawyers’ comments were not evidence).

 The prosecutor’s comments were not so incendiary so as to inflame the jury’s passion or distract

 them from determining Petitioner’s guilt or innocence. See Davis v. Burt, 100 F. App’x 340, 348

 (6th Cir. 2004). Finally, the prosecutor’s “remarks were relatively isolated, were not extensive,

 and were only a small part of a closing argument that focused heavily on summarizing the evidence

 presented at trial.” Byrd v. Collins, 209 F.3d 486, 532 (6th Cir. 2000). When combined with the

 instruction from the trial judge that the attorneys’ arguments, questions, and statements were not

 evidence, the prosecutor’s comments did not render the entire trial fundamentally unfair. Id. at

 533.

        Petitioner contends the prosecutor improperly vouched for the credibility of Dr. Neal. “The

 test for improper vouching for a witness is whether the jury could reasonably believe that the

 prosecutor was indicating a personal belief in the witness’ credibility.” United States v. Causey,

 834 F.2d 1277, 1283 (6th Cir. 1987). “Generally, improper vouching involves either blunt

 comments, or comments that imply that the prosecutor has special knowledge of facts not in front

 of the jury or of the credibility and truthfulness of witnesses and their testimony.” See United States

 v. Francis, 170 F.3d 546, 550 (6th Cir. 1999) (internal citations omitted). It is worth noting that

 the Sixth Circuit has never granted habeas relief for improper vouching. Byrd v. Collins, 209 F.3d

 at 537 and n. 43. Indeed, “[T]he Supreme Court has never specifically held that a prosecutor’s

 vouching for the credibility of a witness resulted in a denial of due process.” Wilson v. Bell, 368

 F. App’x 627, 632, n.3 (6th Cir. 2010). Even on direct appeal from a federal conviction, to

 constitute reversible error, a prosecutor’s alleged misconduct of arguing his personal belief, in a

 witness’ credibility or in a defendant’s guilt, must be flagrant and not isolated. See United States




                                                  -23-
Case 1:17-cv-13184-TLL-PTM ECF No. 10 filed 05/27/20                   PageID.3323       Page 24 of 29



 v. Humphrey, 287 F.3d 422, 433 (6th Cir. 2002) (overruled on other grounds in U.S. Leachman,

 309 F.3d 377 (6th Cir. 2002)).

        Petitioner is not entitled to habeas relief on this claim because the prosecutor’s comment

 was brief and isolated. An isolated instance of vouching does not make a state trial so

 constitutionally infirm so as to justify federal habeas relief. See e.g. Joseph v. Coyle, 469 F.3d 441,

 474 (6th Cir. 2006). Secondly, the prosecutor’s remarks did not rise to the level of a due process

 violation necessary for federal habeas relief, because the sizeable amount of evidence offered by

 the state against Petitioner made it unlikely that the jury was misled by this brief statement. See

 Wilson v. Mitchell, 250 F.3d 388, 398 (6th Cir. 2001). Lastly, the jury was instructed that the

 lawyers’ statements and arguments were not evidence. This instruction by the court cured any

 prejudice that may have arisen from any improper vouching. Byrd, 209 F.3d at 537.

        Petitioner next argues that the prosecutor also injected issues broader than guilt when he

 mentioned the murder of a child in an unrelated murder case and that Petitioner possibly engaged

 in mortgage fraud. The Sixth Circuit has noted that there are no Supreme Court cases which

 support the proposition that a prosecutor’s questions that call for answers that are “inadmissible

 due to relevancy constitute prosecutorial misconduct that rises to the level of a federal Due Process

 violation.” See Wade v. White, 120 F. App’x 591, 594 (6th Cir. 2005). Petitioner would not be

 entitled to habeas relief even if the prosecutor’s remarks about the unrelated murder of the child

 in Inkster, Michigan was irrelevant. Id.

        Although F.R.E. 404(b) and its state counterpart M.R.E. 404(b) generally prohibit a

 prosecutor from questioning a defendant about prior bad acts, the United States Supreme Court

 has never held that the federal constitution forbids a prosecutor from doing so; thus, the Michigan

 Court of Appeals’ rejection of Petitioner’s prosecutorial misconduct claim involving the



                                                  -24-
Case 1:17-cv-13184-TLL-PTM ECF No. 10 filed 05/27/20                 PageID.3324       Page 25 of 29



 prosecutor’s mention of Petitioner’s involvement in mortgage fraud would not entitle Petitioner to

 habeas relief. See Wagner v. Klee, 620 F. App’x 375, 378 (6th Cir. 2015).

        Petitioner next contends that the prosecutor misstated the law by stating in his opening

 argument that the prosecutor was not required to prove motive. The Michigan Court of Appeals

 rejected this claim, concluding that the prosecutor’s remarks were not improper because motive is

 not an element of the crime of murder that needs to be proven by the prosecutor. People v. Shaholli,

 2016 WL 3429826, at *12. The prosecutor’s argument was not improper because it did not misstate

 the law regarding motive; thus, Petitioner is not entitled to relief on this claim. See Palmer v.

 Bagley, 330 F. App’x 92, 107 (6th Cir. 2009).

        Finally, the Michigan Court of Appeals rejected Petitioner’s claim that the prosecutor

 committed misconduct during his closing argument by making remarks which were similar to the

 comments made during the prosecutor’s opening statement. The Michigan Court of Appeals had

 earlier found the remarks made in the prosecutor’s opening statement were not inappropriate.

 Shaholli, 2016 WL 3429826, at *13. The Michigan Court of Appeals’ decision was reasonable,

 precluding habeas relief.

                                                 D.

        Petitioner claims he was denied the right to present a defense when the judge refused to

 allow him to admit evidence of two orders from the Macomb County Probate Court which

 appointed Petitioner a guardian and conservator. Petitioner claims that these orders could have

 been used to support his insanity defense and rebut allegations by the prosecutor that Petitioner

 was feigning his mental illness.

        The Michigan Court of Appeals rejected the claim finding that the trial judge did not abuse

 her discretion in refusing to admit the orders because Michigan law does not permit evidence of a



                                                 -25-
Case 1:17-cv-13184-TLL-PTM ECF No. 10 filed 05/27/20                  PageID.3325       Page 26 of 29



 defendant’s lack of mental capacity that falls short of legal insanity to avoid or reduce criminal

 responsibility by negating specific intent. The insanity defense is the sole standard for determining

 criminal responsibility as it relates to mental illness or retardation. People v. Shaholli, 2016 WL

 3429826, at *15. The Michigan Court of Appeals further concluded that Petitioner’s right to

 present a defense was not violated:

        Defendant pursued the defense of legal insanity and presented expert testimony that
        he suffered from mental illness—severe depression and vascular dementia—such
        that he could not appreciate the consequences of his actions. The probate orders
        were not necessary for defendant to pursue an insanity defense.

 People v. Shaholli, 2016 WL 3429826, at *16.

        Just as an accused has the right to confront the prosecution’s witnesses for the purpose of

 challenging their testimony, he also has the right to present his own witnesses to establish a

 defense. This right is a fundamental element of the due process of law. Washington v. Texas, 388

 U.S. 14, 19 (1967); see also Crane v. Kentucky, 476 U.S. 683, 690 (1986) (“[w]hether rooted

 directly in the Due Process Clause of the Fourteenth Amendment, or in the Compulsory Process

 or Confrontation clauses of the Sixth Amendment, the Constitution guarantees criminal defendants

 ‘a meaningful opportunity to present a complete defense’”) (internal citations omitted). However,

 an accused in a criminal case “does not have an unfettered right to offer [evidence] that is

 incompetent, privileged, or otherwise inadmissible under the standard rules of evidence.” Montana

 v. Egelhoff, 518 U.S. 37, 42 (1996) (quoting Taylor v. Illinois, 484 U.S. 400, 410 (1988). The

 Supreme Court, in fact, has indicated its “traditional reluctance to impose constitutional constraints

 on ordinary evidentiary rulings by state trial courts.” Crane, 476 U.S. at 689. The Supreme Court

 gives trial court judges “‘wide latitude’ to exclude evidence that is ‘repetitive . . . , marginally

 relevant’ or that poses an undue risk of ‘harassment, prejudice, [or] confusion of the issues.” Id.

 (quoting Delaware v. Van Arsdall, 475 U.S. 673, 679 (1986)).

                                                 -26-
Case 1:17-cv-13184-TLL-PTM ECF No. 10 filed 05/27/20                   PageID.3326       Page 27 of 29



        Under the standard of review for habeas cases as enunciated in § 2254(d)(1), it is not

 enough for a habeas petitioner to show that the state trial court’s decision to exclude potentially

 helpful evidence to the defense was erroneous or incorrect. Instead, a habeas petitioner must show

 that the state trial court’s decision to exclude the evidence was “an objectively unreasonable

 application of clearly established Supreme Court precedent.” See Rockwell v. Yukins, 341 F.3d

 507, 511–12 (6th Cir. 2003).

        In 1994, the Michigan legislature enacted Mich. Comp. Laws § 768.21a, which set forth

 the legal standards for an insanity defense in Michigan. The Michigan Supreme Court has

 subsequently held that this statute abolished the diminished capacity defense in Michigan, and that

 “the insanity defense as established by the [Michigan] Legislature [in § 768.21a,] is the sole

 standard for determining criminal responsibility as it relates to mental illness or retardation.” See

 People v. Carpenter, 627 N.W.2d 276, 283–85 (Mich. 2001); see also Wallace v. Smith, 58 F.

 App’x 89, 94 n.6. (6th Cir. 2003).

        The Michigan Court of Appeals concluded that the trial judge did not err in refusing to

 allow evidence of the Macomb County Probate Court orders because Michigan law does not permit

 the introduction of any evidence of mental capacity that falls short of legal insanity. Petitioner does

 not show that the mental disability that caused the Probate Court to appoint a conservator and a

 guardian reached the level of insanity. “Due process does not require that a defendant be permitted

 to present any defense he chooses. Rather, states are allowed to define the elements of, and

 defenses to, state crimes.” See Lakin v. Stine, 80 F. App’x 368, 373 (6th Cir. 2003). This Court

 must defer to the state courts’ conclusion that Petitioner was not permitted under state law to

 introduce this evidence.




                                                  -27-
Case 1:17-cv-13184-TLL-PTM ECF No. 10 filed 05/27/20                  PageID.3327       Page 28 of 29



         Moreover, Petitioner was not completely precluded from presenting evidence to support

 his insanity defense, as the Michigan Court of Appeals indicated. The trial court’s refusal to allow

 defense counsel to introduce the Probate Court orders was not so egregious that it effectively

 denied Petitioner a fair trial, because Petitioner was not completely barred from presenting

 evidence in support of his insanity defense. See Fleming v. Metrish, 556 F.3d 520, 535–36 (6th

 Cir. 2009). With the quantum of evidence on the defense theory in the record, this Court concludes

 that Petitioner was afforded “a meaningful opportunity to present a complete defense.” Allen v.

 Howes, 599 F. Supp. 2d 857, 873 (E.D. Mich. 2009) (citing Crane, 476 U.S. at 690). Petitioner is

 not entitled to relief on his sixth claim.

                                                  IV.

         Before Petitioner may appeal this Court’s dispositive decision, a certificate of appealability

 must issue. See 28 U.S.C. § 2253(c)(1)(a); Fed. R. App. P. 22(b). A certificate of appealability

 may issue “only if the applicant has made a substantial showing of the denial of a constitutional

 right.” 28 U.S.C. § 2253(c)(2). When a court rejects a habeas claim on the merits, the substantial

 showing threshold is met if Petitioner demonstrates that reasonable jurists would find the district

 court’s assessment of the constitutional claim debatable or wrong. See Slack v. McDaniel, 529 U.S.

 473, 484–85 (2000). “A petitioner satisfies this standard by demonstrating that . . . jurists could

 conclude the issues presented are adequate to deserve encouragement to proceed further.” Miller-

 El v. Cockrell, 537 U.S. 322, 327 (2003). In applying that standard, a district court may not conduct

 a full merits review, but must limit its examination to a threshold inquiry into the underlying merit

 of Petitioner’s claims. Id. at 336-37. “The district court must issue or deny a certificate of

 appealability when it enters a final order adverse to the applicant.” Rules Governing § 2254 Cases,

 Rule 11(a), 28 U.S.C. foll. § 2254.



                                                 -28-
Case 1:17-cv-13184-TLL-PTM ECF No. 10 filed 05/27/20                  PageID.3328       Page 29 of 29



         Petitioner has failed to make a substantial showing of the denial of a constitutional right.

 Accordingly, a certificate of appealability is not warranted in this case. The Court further concludes

 that petitioner should not be granted leave to proceed in forma pauperis on appeal, as any appeal

 would be frivolous. See Fed. R. App. P. 24(a).

                                                  V.

        Accordingly, it is ORDERED that the petition for a writ of habeas corpus, ECF No. 1, is

 DENIED.

        It is further ORDERED that a certificate of appealability is DENIED.

        It is further ORDERED that permission to proceed in forma pauperis on appeal is

 DENIED.

 Dated: May 27, 2020                                     s/Thomas L. Ludington
                                                         THOMAS L. LUDINGTON
                                                         United States District Judge




                                                  -29-
